                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


SHAWN JOY BURKHALTER, ET AL.                                   CIVIL ACTION

VERSUS                                                         NO. 18-581-SDD-RLB

911 RESTORATION OF BIRMINGHAM,
INC., ET AL.

                                          RULING

          Local Rule 7(f) of the Middle District of Louisiana requires that memoranda in

opposition to a motion be filed within twenty-one (21) days after service of the motion.

          In the present case, a Motion for Summary Judgment1 was electronically filed by

Defendants, Auto-Owners Insurance Company, and its subsidiary, Owners Insurance

Company (“Defendants”), on May 21, 2019. A review of the record shows that far more

than twenty-one (21) days have elapsed since the filing of this motion, and no

memorandum in opposition has been submitted to date. Further, the record reveals that

Plaintiff has not sought an extension of time to oppose Defendant’s motion.

          Therefore, this Motion is deemed to be unopposed and further, after reviewing the

record, the Court finds that the Motion has merit as a matter of law based on the evidence

submitted by Defendants and because the Statement of Undisputed Facts2 filed by

Defendants are uncontroverted and, therefore, deemed admitted. Accordingly,



1
    Rec. Doc. No. 42.
2
    Rec. Doc. No. 42-1.
Document Number: 52719
                                                                                 Page 1 of 2
          IT IS HEREBY ORDERED that the Motion Summary Judgment3 is GRANTED,

and Plaintiff’s claims against Auto-Owners Insurance Company, and its subsidiary,

Owners Insurance Company are dismissed with prejudice.

          Any response to this Ruling explaining the failure to comply with the deadline,

based on the appropriate Federal Rule of Civil Procedure, shall be filed within fourteen

(14) days and must be accompanied by an opposition memorandum to the original

Motion.

          On review of the pleadings filed along with the opposition, the Court, at its

discretion, may assess costs, including attorney’s fees, against the moving party, if the

Court deems that such a motion was unnecessary had a timely opposition memorandum

been filed.4 A statement of costs conforming to L.R. 54(c) shall be submitted by all parties

desiring to be awarded costs and attorney’s fees no later than seven (7) days prior to the

hearing on the newly filed motion.

          IT IS SO ORDERED.

          Baton Rouge, Louisiana, this 23rd day of July, 2019.



                                               S
                                           ________________________________
                                           SHELLY D. DICK
                                           CHIEF DISTRICT JUDGE
                                           MIDDLE DISTRICT OF LOUISIANA




3
    Rec. Doc. No. 42.
4
    See Fed. R. Civ. P. 16, 83.
Document Number: 52719
                                                                                  Page 2 of 2
